United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-3228
                                     ___________

United States of America,                 *
                                          *
             Plaintiff - Appellee,        *
                                          *   Appeal from the United States
      v.                                  *   District Court for the District
                                          *   of Minnesota.
Juvenile JG, *
                                       *
             Defendant - Appellant.    *
                                  ___________

                              Submitted: February 12, 1998
                                  Filed: March 11, 1998
                                   ___________

Before FAGG, JOHN R. GIBSON, and MURPHY, Circuit Judges.
                            ___________

MURPHY, Circuit Judge.

      Juvenile JG appeals from an order of the district court1 granting a motion of the
the United States to transfer him for criminal prosecution as an adult pursuant to the
Federal Juvenile Delinquency Act (FJDA), 18 U.S.C. §§ 5031-5042. We affirm.

    On June 18, 1997 a juvenile information was filed charging J.G., an enrolled
member of the Red Lake Band of Chippewa Indians, with assault with a deadly weapon



      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
for allegedly using a 12 gauge shotgun or assault rifle to shoot into the home of his
neighbors on the Red Lake Indian Reservation. Although the house was occupied at
the time, no one was injured. The incident occurred during a feud between J.G.’s
family and the neighbors, the Whites. A few days earlier guns had been fired into
J.G.’s house, and his mother and aunt had had a physical fight with members of the
White family on the same day as the incident charged in the information. J.G.’s
stepfather, Michael DeFoe, is alleged to have also participated with him in the assault.

       The government moved to transfer J.G. for adult prosecution and certified that
the offense charged was a crime of violence and that there was a substantial federal
interest in the case which warranted the exercise of federal jurisdiction. See 18 U.S.C.
§ 5032. The district court held an evidentiary hearing on the motion on July 18, 1997,
at which the government submitted documents and testimony concerning J.G.’s juvenile
record, a certified copy of his tribal court conviction for third degree assault with a
baseball bat, and the testimony and psychological report of Dr. Mary Kenning, a
psychologist who had evaluated J.G. J.G. offered evidence of his family’s ongoing
feud with the Whites and the incidents leading up to the shooting. The court
subsequently permitted the parties to submit briefs on the issues related to transfer.

       On August 4, 1997 the district court ordered that J.G. be transferred for adult
prosecution under both the mandatory and discretionary transfer provisions of 18
U.S.C. § 5032. The court determined that J.G.’s tribal court conviction of third degree
assault satisfied the predicate offense requirement for mandatory transfer because the
underlying act, if committed by an adult, would constitute a felony offense involving
“the use . . . of physical force against the person of another.” Id. The court also made
specific findings of fact under each of the factors listed in the statute for assessing
whether a discretionary transfer would be in the interest of justice and concluded that
they weighed in favor of granting the government’s motion. J.G. seeks appellate
review of the order under the collateral order doctrine. See United States v. A.W.J.,
804 F.2d 492, 493 (8th Cir. 1986).

                                          -2-
        The FJDA provides that a juvenile may be transferred to a federal district court
for criminal prosecution as an adult when the court determines in its discretion that the
transfer would be in the interest of justice. See 18 U.S.C. § 5032.2 Before granting a
discretionary transfer the court must make findings under the following six factors to
assess whether the transfer would be in the interest of justice: (1) the juvenile’s age
and social background; (2) the nature of the alleged offense; (3) the extent and nature
of his prior delinquency record; (4) his present intellectual development and
psychological maturity; (5) the nature of past treatment efforts and his response to
them; and (6) the availability of programs designed to treat his behavioral problems.
See id. In weighing these factors the court must balance the likelihood of rehabilitation
before the juvenile reaches majority with the risk of harm to the public from treating
violent crime more leniently. See United States v. One Juvenile Male, 40 F.3d 841,
844 (6th Cir. 1994); United States v. Doe, 871 F.2d 1248, 1253 (5th Cir. 1989). The
grant of a discretionary transfer to adult status is reviewed for abuse of discretion and
all findings of fact by the district court are reviewed for clear error. See United States
v. Parker, 956 F.2d 169, 171 (8th Cir. 1992).

        J.G. argues on appeal that the district court abused its discretion by not
explaining how each factor weighed with respect to the interest of justice in concluding
that discretionary transfer was appropriate. In particular, J.G. contends that the court
failed to consider the context of the shooting incident in weighing the seriousness of the
offense and to indicate how the availability of treatment programs weighed in its
decision.

      The district court did not abuse its discretion in granting a discretionary transfer.
At the outset of its analysis the court noted that it must consider each of the factors


      2
       Because we hold that the district court properly granted a discretionary transfer
we do not reach the question of whether J.G.’s tribal court conviction satisfies the
predicate offense requirement for mandatory transfer under § 5032.

                                           -3-
listed in § 5032 in order to determine whether a transfer would be in the interest of
justice. The court then made findings of fact under each factor and found that all six
weighed in favor of transfer. In evaluating the seriousness of the alleged offense the
court specifically noted the ongoing feud between the two families. The court also
discussed Dr. Kenning’s testimony that J.G. may have participated in the shooting
because he did not want his stepfather to be viewed as the sole protector of the family
since J.G. did not get along with him and he was reported to be an alcoholic and to
have abused J.G. and his mother while intoxicated. The court went on to find that the
seriousness of the alleged offense weighed heavily in favor of transfer because there
were people, including children, inside the house into which J.G. discharged his gun,
the alleged actions were “life threatening,” and the acts “demonstrated a complete
disregard for public safety.” The weight assigned to any one factor listed in the statute
is within the sound discretion of the district court. See One Juvenile Male, 40 F.3d at
845-46.

       The court was also influenced by evidence in J.G.’s juvenile record of other
substantial acts of violence, his failure to cooperate in any rehabilitative efforts, and his
response to such efforts with defiance and continued delinquency. It recognized that
Dr. Kenning had indentified available treatment programs, but it found that J.G. had
demonstrated a lack of willingness or desire for this kind of rehabilitative treatment in
the past. The court concluded that the six factors, particularly the seriousness of the
offense and J.G.’s juvenile record, weighed in favor of transfer, which the court had
already noted would have to be in the interest of justice. The court’s finding that these
two factors were particularly compelling was also within its discretion. See Doe, 871
F.2d at 1255.

       None of the district court’s factual findings is clearly erroneous, and it did not
abuse its discretion under the statute in determining that J.G.’s transfer to adult status
was in the interest of justice within the meaning of § 5032. Accordingly, the order of
the district court is affirmed.

                                            -4-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -5-